Citation Nr: 1403502	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-06 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury involving arthritis, motion loss and meniscal tear. 

2.  Entitlement to a compensable rating for right knee instability.

3.  Entitlement to a compensable rating for surgical scar residuals from status post right knee anterior cruciate ligament reconstruction (ACL).

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of a right knee injury.

6.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

7.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II. 

8.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to diabetes mellitus, type II. 

9.  Entitlement to service connection for headaches, to include as secondary to diabetes mellitus, type II. 

10.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active duty from January 1974 to April 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran and his spouse testified at a hearing in August 2012 before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The claims were before the Board in December 2012, at which time the Board recharacterized a claim of entitlement to service connection for PTSD to include all acquired psychiatric disorders.  At that time, all claims were remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  The AMC has returned the case for further appellate review.

After a further review of the evidence in light of the Veteran's allegations, the Board has again rephrased the issues listed on the title page.  As addressed below, the Board finds that the Veteran is entitled to separate ratings for right knee instability and meniscal tear with motion loss, which the Board finds may be finally adjudicated at this time.  As part of his increased rating claim, the Veteran has reported neurologic symptoms as a potential surgical scar residual.  As addressed in the REMAND following this decision, a VA examination obtained by the AMC does not comply with the Board's December 2012 remand directing that the VA examiner to identify all neurologic manifestations of the right knee disability.  Due to the different dispositions of such issues and for administrative purposes, the Board has rephrased the increased rating claim into three separate issues on the title page.

Additionally, the Veteran reports that he is unemployable, in part, due to his service-connected low back and right knee disabilities.  See VA clinic record dated July 2003; Transcript of August 2012 Board hearing, p. 45.  As the increased rating claim for right knee disability has been appealed to the Board, the Board finds that the issue of entitlement to TDIU has been reasonably raised which is deemed a component of the increased rating claim, rather than a separate claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  For administrative purposes, the Board has listed the TDIU issue as a separate claim on the title page.

The Board observes that, in July 2013, the Veteran submitted additional evidence consisting of VA treatment records dated through July 2013 without a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2013).  However, as pertinent to the increased rating issue decided herein, such records do not show findings relevant to the evaluation of such disability or are duplicative of records previously considered by the AOJ.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision on such issue at this time.  Additionally, as relevant to the remaining issues on appeal, as they are being remanded, the AOJ will have an opportunity to consider such newly received records in the readjudication of such issues.

The Board further notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals additional VA treatment records dated through February 2013, which were considered by the agency of original jurisdiction (AOJ) in the June 2013 supplemental statement of the case, administrative documents, and a copy of the Veteran's representative's November 2013 Appellate Brief Presentation.   

The Board's decision below addresses the claim for an increased rating for right knee disability based upon meniscal tear with motion loss and instability.  The remaining issues are again REMANDED to the RO, via the AMC in Washington, D.C., for further evidentiary development.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability, status post anterior cruciate ligament (ACL) reconstruction, is primarily manifested by arthritis and meniscal tear with episodes of pain, locking and effusion as well as limitation of extension to 15 degrees and limitation of flexion to 60 degrees during flare-ups of disability, without ankylosis, impairment of the tibia and fibula, and/or genu recurvatum.

2.  The Veteran's right knee disability demonstrates no more than slight instability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for right knee injury involving arthritis, motion loss and meniscal tear under Diagnostic Code (DC) 5258 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2013).

2.  The criteria for a 10 percent rating, but no higher, for right knee instability under DC 5257 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4 .14, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

Regarding claims for increased ratings such as in the instant case, the VCAA requirement with such claims is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

A pre-adjudicatory RO letter dated July 2003 advised the Veteran to submit evidence showing that his service-connected right knee disability had increased in severity, which may include a statement from his doctor containing physical and clinical findings, the results of any laboratory tests or x-rays, and the dates of examinations and tests.  He could also submit a statement from other individuals who were able to describe from their knowledge and personal observation in what manner his disability had become worse.  Further, the Veteran could submit his own statement describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.  The Veteran was further advised of the respective duties between himself and VA in obtaining evidence to substantiate his claim.  A post-adjudicatory RO letter dated July 2008 first advised the Veteran of the criteria for establishing a disability rating and effective date of award.  

Here, the Veteran was first provided fully compliant content notice after the adjudication of the initial claim.  This timing defect was cured with multiple readjudications in supplemental statements of the cases (SSOCs) dated October 2008, April 2009 and June 2013.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Thus, the Board finds that VA's duty to notify the Veteran has been satisfied.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran with respect to the claims being decided on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, post-service VA treatment records, private medical records identified by the Veteran as relevant to his appeal, and medical and legal documents pertaining to a claim for disability benefits with the Social Security Administration (SSA).  Notably, the Veteran has clarified with the RO that he has never received treatment at the Salisbury VA Medical Center (VAMC).  See VA Form 21-0820 dated June 2013.  There are no outstanding requests to obtain any other identified VA records, or any private records which the Veteran has identified and authorized VA to obtain on his behalf.

The Veteran was also afforded VA Compensation and Pension (C&P) examination in April 2013 with benefit of review of the claims folder.  This examination report contains all findings necessary to adjudicate the claims being decided on appeal.  As addressed in the REMAND following this decision, this examination report fails to address the Veteran's reported neurologic symptoms.  The issue of entitlement to compensation for these symptoms, if existing, is deferred pending additional examination.  The Board also finds no credible evidence of an increased severity of symptoms since the April 2013 VA examination to warrant additional examination.  Notably, in a statement received in July 2013, the Veteran reported limitation of right knee extension between 10 to 14 degrees.  This lay report corroborates clinical findings already of record and is accepted in full with respect to a Board finding that the Veteran's right knee extension is limited to 15 degrees during flare-ups of disability.

The Board further finds that, with respect to the limited issues being decided on appeal, the AOJ has complied with the Board's December 2012 remand directives by obtaining VA and SSA records, assisting in obtaining private medical records, and providing the Veteran with VA examination which is adequate with respect to the issues being decided on appeal.  Therefore, the Board finds that the AOJ has substantially complied with the December 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with).

Additionally, in August 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2012 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected right knee disability was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary to include obtaining identified medical records and to provide additional VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims being decided at this time.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Applicable law and regulation

The Veteran seeks a rating greater than 10 percent for his service-connected right knee disability.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to DC 5257 as those criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel  has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel  held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Factual Summary

Historically, the Veteran suffered a tear of his right ACL in service which required reconstruction.  A May 1989 RO rating decision granted service connection for right knee injury, post-operative bone-tendon-bone reconstruction, and assigned an initial 10 percent rating under DC 5257.

Thereafter, a July 1989 VA C&P examination offered a diagnosis of diffuse synovitis of the right knee consistent with post-surgical healing manifested by tenderness and numbness about the surgical incision, range of motion from 5 degrees to 120 degrees, and 1+ anterior drawer and Lachman's tests.  A January 1992 VA examination included the Veteran's report of right knee instability.  At that time, examination was significant for mild effusion, flexion limited to 95 degrees, and crepitus with mild Lachman's, pivot shift, and anterior drawer tests.

The Veteran filed the increased rating claim on appeal in August 2002.  At that time, he described right knee swelling which prevented his ability to walk.  A November 2002 VA clinic record noted right knee flexion limited to 60 degrees due to pain as well as crepitus.  In 2003, the Veteran described right knee swelling with constant, unremitting pain of 10/10 severity.  His treatment included Toradol intramuscular (IM) injections.  He was also prescribed a cane and manual wheelchair to assist with ambulation.  A May 2003 x-ray examination was interpreted as showing moderate degenerative joint disease (DJD) of the right knee.

A May 2003 RO rating decision denied an increased rating for right knee disability, coded as 10 percent disabling under DC 5010-5257.

On VA C&P examination in August 2003, the Veteran described right knee pain, swelling, give-way, locking, clicking and popping.  He reported an inability to work.  On physical examination, the right knee demonstrated motion from 0 to 130 degrees and slight crepitation of the patella associated with pain.  The knee ligaments were described as "very stable" with negative McMurray's test.  The examiner offered diagnoses of post-operative repair of the right ACL with osteoarthritis as well as chondromalacia and osteoarthritis of the patella.

A September 2003 RO rating decision again denied an increased rating for right knee disability, coded as 10 percent disabling under DC 5260-5010.

Thereafter, a November 2003 VA clinic record included the Veteran's description of right knee weakness with popping and give-way.  He experienced knee pain with walking and bending.  He used a cane for ambulating approximately 50 yards, and used a wheelchair for longer distances.  Examination was significant for crepitus, tenderness to the medial joint surface and passive extension to 180 degrees.  In May 2004, the Veteran was described as confined to a wheelchair due to limited ambulation.  Notably, the Veteran described his nonservice-connected left knee as causing more pain.

On VA C&P examination in June 2004, the Veteran described constant right knee pain of 9/10 severity which increased in severity with activity and weather changes.  He was described as ambulating with a narrow, unsteady base and a slow-to-moderate pace velocity.  He mainly used a standard wheelchair (w/c) for ambulation.  He was unable to perform household chores, and required assistance with tub-shower activities.  Examination demonstrated extension to -5 degrees and flexion to 61 degrees.  He had a genu varus deformity of 4 degrees.  

A December 2006 correctional facility intake evaluation generally noted the Veteran to have full range of motion (ROM) of the right knee.  He subsequently sought treatment for right knee pain and was prescribed a knee sleeve.  A February 2007 treatment record noted crepitus and tenderness with ROM but no instability or effusion.  An x-ray examination was interpreted as showing orthopedic screws in the distal femur and proximal tibia, but no bony abnormalities.  Subsequent treatment records reflect prescriptions of Naprosyn and Icy Hot.  A February 2010 x-ray examination was interpreted as showing large anterior patella spurs with likely quadriceps enthesopathy.

An October 2011 VA clinic record noted the Veteran to be bow-legged, greater on the left, with x-ray examination showing wearing down of the medial compartment.

A November 2011 evaluation by Orleans Orthopedic Associates included the Veteran's report of a gradually worsening right knee disability manifested by moderate to severe pain aggravated by any movement.  Examination of the right knee demonstrated normal strength, tone and sensation.  There was no instability, subluxation, laxity or crepitus.  McMurray's test was negative.  There was moderate tenderness with extension to 0 degrees and flexion to 100 degrees.  The Veteran was described as having a mild limp bilaterally, and having a 5 percent to 10 percent permanent knee impairment with restrictions such as avoiding repetitive or prolonged standing, walking, squatting, kneeling, crawling, climbing and walking on uneven surfaces.

A November 2011 VA clinic record noted the Veteran's report of an inability to climb stairs.  A December 2011 magnetic resonance imaging (MRI) scan of the right knee was interpreted as showing chronic ACL injury with possible superimposed mucinous degeneration; tricompartmental degenerative changes and cartilage abnormalities most pronounced in the medial and patellofemoral compartments; chronic injury to the medial retinaculum; chronic tendinosis or chronic scarring of the patellar tendon; chronic appearing fracture fragment involving the posterior margin of the medial tibial plateau; and degenerative radial tear versus sequelae of prior debridement of the medial meniscus.  His subsequent treatment included hydrocodone.  A March 2012 orthopedic consultation included the Veteran's report of right knee give-way with locking and popping.  He described not "trusting [his] knees at all."  Examination was significant for pain with light touch to the patella, swelling of the lateral patella, ballottement, positive Lachman's test, lateral bulge sign, pain with abduction and adduction, and leg extension limited to 15 degrees.  He subsequently underwent a series of Supartz injections, and was described as being a high risk for falls.

At his hearing in August 2012, the Veteran testified to right knee symptoms of pain, constant give-way, popping, cracking, limitation of motion, swelling, looseness, weakness, easy fatigue, loss of balance and frequent popping out of joint.  He was only able to ambulate for 20 to 30 seconds at a time.  His doctors had described his right knee as being "bone to bone" with torn cartilage.  The screws from his previous operation were deteriorating and causing arthritis.  He experienced multiple falling episodes and was in need to a total knee replacement.  He was unable to perform activities such as bending, climbing stairs, jumping and prolonged standing and walking.  Notably, the Veteran described having swelling at the time of the hearing which was visually corroborated by his representative.  The representative also indicated having heard the Veteran's right knee cracking when walking to the hearing.  The Veteran's pain was unrelieved with use of hydrocodone and Ibuprofen.  The Veteran's spouse corroborated his account of a lack of right knee cartilage.

The Veteran underwent additional VA C&P examination in April 2013.  The VA examiner offered a diagnosis of chronic right knee internal derangement status post medial meniscectomy.  The Veteran described severe right knee pain with limitation of motion as well as daily flare-ups.  On range of motion testing, the Veteran's right knee had flexion to 90 degrees with pain beginning at 60 degrees.  There was no limitation of extension or objective evidence of painful motion.  On repetitive testing, the Veteran demonstrated 85 degrees of flexion and limitation of extension to 5 degrees.  The Veteran's functional loss included less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, atrophy of disuse and disturbance of locomotion.  There was tenderness to palpation.  The Veteran demonstrated 5/5 strength in flexion and extension.  The right knee demonstrated 1+ medial-lateral instability, but no anterior or posterior instability.  There was no evidence of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had a meniscal condition with symptoms of meniscal tear, frequent episodes of joint pain and frequent episodes of joint effusion.  The surgical history involved an ACL reconstruction in 1988, but no prior meniscectomy.  Imaging studies revealed arthritis, but there was no x-ray evidence of subluxation.

In a statement received in July 2013, the Veteran described only having 10-14 degrees of right leg extension.

IV.  Analysis

Here, during his August 2003 VA C&P examination which took place after filing his claim for an increased rating, the Veteran described right knee pain, swelling, give-way, locking, clicking and popping.  He has continued to voice these complaints throughout the appeal period.  An MRI examination eventually conducted in December 2011 confirmed a degenerative radial tear of the medial meniscus (given that the alternative conclusion of prior debridement of the medial meniscus is not a possibility as the Veteran has no prior history of meniscectomy).  The VA examiner in April 2013 concluded that the Veteran had a meniscal condition with symptoms of meniscal tear, frequent episodes of joint pain and frequent episodes of joint effusion.  The Veteran's historical complaints support a finding of frequent episodes of locking.  

As such, the Board finds that the Veteran meets the criteria for a 20 percent rating under DC 5258 - due to dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint - for the entire appeal period.  This is the highest schedular rating under this diagnostic code.

The VA examiner in April 2013 also detected slight (1+ on a scale of 3) medial-lateral instability of the right knee.  Since the inception of the appeal period, the Veteran has frequently reported right knee instability.  The Board finds that his subjective descriptions are credible and consistent with the medical evidence of record.

As such, the Board also finds that the Veteran meets the criteria for a 10 percent rating under DC 5257 due to slight lateral instability of the right knee for the entire appeal period.  The Board is of the opinion that separate ratings under DCs 5258 and 5257 do not contemplate the same symptomatology and, thus, do not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  See generally VAOPGCPREC 9-98 (Aug. 14, 1998).  Thus, the Board finds that the Veteran is entitled to a separate 10 percent rating under DC 5257.

However, the Board further finds that a rating greater than 10 percent under DC 5257 is not warranted.  In this respect, the April 2013 VA examiner only found slight medial-lateral instability of the right knee.  This examiner further found no anterior or posterior instability as well as no evidence of recurrent patellar subluxation or dislocation.  The radiologist also found no x-ray evidence of patellar subluxation.  Prior examiners in August 2003 and November 2011 specifically found no evidence of instability.  The clinical records reflect no specific assessments of recurrent subluxation or instability other than a positive Lachman's test in March 2012.

Overall, the Board finds that the clinical findings demonstrate no more than slight recurrent subluxation or lateral instability during the entire appeal period.  The Board finds that the Veteran's complaints of instability are credible and consistent with the medical evidence.  However, to the extent that the Veteran describes instability which is greater than slight in degree, the Board places greater probative weight to the clinical findings of medical examiners as they have greater training and expertise than the Veteran in clinically evaluating the extent of subluxation and instability using medically accepted testing maneuvers.

The Board also considers whether a higher rating still may be assigned under any other applicable diagnostic code.  The Veteran describes limitation of right knee motion, to specifically include leg extension limited between 10 to 14 degrees, which is also consistent with the medical findings of record.  

A November 2002 VA clinic record described right knee flexion limited to 60 degrees while a VA examination in June 2004 found right knee flexion to 61 degrees.  The remaining examiner findings describe much greater right knee flexion.  This extent of flexion limitation, however, is consistent with a noncompensable evaluation under DC 5260.  The Veteran has not specifically described right knee flexion limited to less than 60 degrees.

Additionally, a VA clinic record in March 2012 described right knee extension limited to 15 degrees.  The Veteran has described right knee extension limited between 10 to 14 degrees, but has not described limitation beyond 14 degrees.  The remaining examiner findings describe must greater right knee extension.  A 15 degree of extension limitation warrants a 20 percent rating under DC 5260 - which is no higher than the 20 percent rating assigned under DC 5258.  The Board finds that separate ratings under DCs 5258 and 5260 would violate the rule against pyramiding, and thus may not be separately assigned, as meniscal injuries may result in complications productive of motion loss.  VAOPGPREC 9-98 (Aug 14, 1998) (noting that removal of the semilunar cartilage (or meniscus) may resolve restriction of movement caused by tears and displacements of the menisci).  Thus, a separate 20 percent rating under DC 5260, or a rating greater than 20 percent under DC 5260, is not warranted.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the Board finds no basis for further compensation under these principles.  

The Veteran has credibly reported right knee symptoms of pain, constant give-way, popping, cracking, limitation of motion, swelling, looseness, weakness, easy fatigue, loss of balance and frequent popping out of joint.  He has been provided the maximum available rating under DC 5258 for symptomatic meniscal tear, and a separate 10 percent rating for slight knee instability.  The Veteran has demonstrated variability in his right knee motion ranging from normal findings to flexion limited to 60 degrees, and extension limited to 15 degrees.  The more abnormal motion findings were obtained in the clinical setting during an exacerbation of symptoms and, thus, more closely reflect the extent of functional impairment during flare-ups.  Even with consideration of flexion limited to 60 degrees and extension limited to 15 degrees during exacerbations, the Veteran falls well short of the criteria for the next higher ratings for motion loss under DCs 5260 and 5261.  Thus, the Board finds no basis for a higher rating still based upon consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.49.

Finally, the Veteran and his spouse have described his right knee degenerative changes as being "bone to bone."  Neither has described fixation of his right knee joint in any position.  Furthermore, the examination reports of record reflect active right knee motion and are negative for any suggestion of ankylosis.  Thus, a higher rating is not warranted under DC 5256.  As there is no history or lay evidence of prior meniscectomy, malunion or nonunion of the tibia and fibula, or genu recurvatum, the criteria of DC 5259, 5262 and 5263 also do not apply.  

V.  Other considerations

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

"Because the VA disability rating schedule is designed to consider the disabling effect of disabilities separately, no single DC provision will adequately assess the variety of symptoms involved with multiple service-connected disabilities."  Johnson v. Shinseki, 26 Vet. App. 237 (2013) (en banc).  Thus, as to the question of "whether [38 C.F.R.] § 3.321(b)(1) requires VA to consider multiple service-connected disabilities on a collective basis" the Court held that it did not.  Id.  (noting that a concurring opinion in Brambley v. Principi, 17 Vet. App. 20, 27 (2003) that there should have been a determination of "whether the appellant's service-connected disabilities as a whole [sic] entitled [a Veteran] to [an extraschedular rating] under § 3.321(b)(1)" had never been adopted by the Court and concurring opinions are not binding on the Court" (citing Maryland v. Wilson, 519 U.S. 408, 412-13).  Stated in other terms, an extraschedular rating may not be assigned for the cumulative impact of the service-connected disabilities herein at issue.

The Board is aware of the Veteran's complaints as to the effects his service-connected right knee disability have had on his activities of work and daily living.  In the Board's opinion, all aspects of these disabilities are adequately encompassed in the assigned schedular ratings. 

The Veteran credibly reports right knee symptoms of pain, constant give-way, popping, cracking, limitation of motion, swelling, looseness, weakness, easy fatigue, loss of balance and frequent popping out of joint.  He primarily uses a wheelchair for ambulation and may be in need of a total knee replacement.  The Board has considered criteria which contemplate the effects on earning capacity due to symptoms such as ankylosis, instability, subluxation, "locking," pain, joint effusion, limitation of motion, arthritis with painful motion, and functional impairment on use, to include weakness, fatigability, incoordination, pain on movement, and endurance.  

The Board finds that the Rating Schedule measures and contemplates all aspects of the Veteran's current right knee symptoms.  As indicated in the Introduction, the Board defers consideration of claimed neurologic symptoms claimed as a residual of right knee surgery.  Notably, higher schedular ratings are assignable but the Board has determined that the Veteran has not met, or more closely approximated, the criteria for higher schedular ratings.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. at 114-15.

In Rice, supra, the Court held that the issue of entitlement to TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the issue for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

The issue of entitlement to TDIU is addressed in the REMAND following this decision.

ORDER

A 20 percent rating, but no higher, for right knee injury involving arthritis, motion loss, and meniscal tear under DC 5258 is granted, subject to the laws and regulations governing payment of monetary benefits.

A 10 percent rating, but no higher, for right knee instability under DC 5257 is granted, subject to the laws and regulations governing payment of monetary benefits.



REMAND

The Board regrets any further delay in adjudicating the remaining claims, but finds that the AOJ has not complied with the Board's December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has reported numbness potentially associated with the surgical incision from his ACL reconstruction.  See, e.g., VA C&P examinations dated July 1989 and January 1992.  The Board's remand directives requested a VA examiner to "identify any orthopedic and neurological findings related to" the service-connected right knee disability and, if found, to identify the specific nerves affected and the extent of severity.  As the April 2013 VA examiner did not directly address whether any neurologic findings were attributable to the Veteran's right knee disability, this aspect of the examination report must be returned for clarification.

The Board's December 2012 remand also directed the AOJ to contact the JSRRC (or any appropriate source) to determine whether the Veteran was exposed to herbicides at Fort Sill, Oklahoma, to verify specified PTSD stressors with specific dates and locations provided, and to obtain examination and opinions regarding the service connection claims involving the left knee, diabetes mellitus, hypertension, bilateral foot disability, headaches, and an acquired psychiatric disorder.  These issues must be remanded as the AOJ did not comply with these remand directives.  

On remand, as the Board finds that the issue of entitlement to TDIU has been reasonably raised, the AOJ should furnish the Veteran appropriate VCAA notice on the TDIU issue.

Finally, in the readjudication of the Veteran's claims, the AOJ should consider the entire evidence of record, to specifically include evidence received since the issuance of the June 2013 supplemental statement of the case.  




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to TDIU. 

2.  Contact JSRRC or any appropriate source in order to determine whether the Veteran was exposed to herbicides during the course of his duties of loading and unloading planes that he alleged were returning from Vietnam while he was stationed at Fort Sill, Oklahoma, from July 1974 to May 1977 as documented in his service personnel records.  Any response should be documented in the claims file.

3.  The AOJ should attempt to verify the Veteran's alleged stressors regarding two deaths of soldiers while he was stationed at Fort Bliss in 1974; a death of a fellow soldier in April 1979, while he was stationed in Germany; and, exposure to dead bodies while on burial detail, with any appropriate source, to include JRSSC.  In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressors.  Any response should be documented in the claims file.

4.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of any neurologic manifestations of his right knee disability, if any, as well as the nature and etiology of his left knee disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

All necessary tests, including X-rays if indicated, should be performed.

Right knee disability.  The examiner should identify any neurological findings related to this service-connected disability and fully describe the extent and severity of those symptoms.  See, e.g., Veteran's reported symptomatology on VA C&P examinations dated July 1989 and January 1992.  Cf. Private medical record dated April 2008 diagnosing peripheral neuropathy.

If any neurological disability resulting from the service-connected disability is found, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

Left knee disorder.  The VA examiner should diagnose all left knee disorders found to be present.  Thereafter, for each diagnosed left knee disorder, he or she should provide an opinion as to whether it is as least as likely as not that such is related to his military service. 

The examiner should also offer an opinion as to whether each diagnosed left knee disorder is caused or aggravated beyond the normal progress of the disorder by the Veteran's service-connected right knee disability. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his left knee disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.


Employability

Provide opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., lumbosacral strain, right knee disability, and left ankle disability, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

5.  The Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his diabetes mellitus, hypertension, bilateral foot disorder, and headaches.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Diabetes mellitus.  The examiner should offer an opinion as to whether it is at least as likely as not that such had its clinical onset in service or is otherwise related to service.  In this regard, the examiner should consider the Veteran's allegation that he was tired and thirsty during service. 

The examiner should also opine as to whether diabetes mellitus manifested within one year of the Veteran's service discharge in April 1989 and, if so, to describe the manifestations. 

Hypertension.  The examiner should offer an opinion as to whether it is at least as likely as not that such had its clinical onset in service or is otherwise related to service.  In this regard, the examiner should consider the Veteran's allegation that he suffered from nosebleeds, dizziness, sweatiness, and thirst while stationed at Fort Bliss in 1988. 

The examiner should also opine as to whether hypertension manifested within one year of the Veteran's service discharge in April 1989 and, if so, to describe the manifestations. 

The examiner is also asked to offer an opinion as to whether the Veteran's hypertension is caused or aggravated by his diabetes mellitus. 

Bilateral foot disorder.  The examiner should diagnose all bilateral foot disorders found to be present.  Thereafter, for each diagnosed bilateral foot disorder, he or she should provide an opinion as to whether it is as least as likely as not that such is related to his military service, to include his reports of blisters during service. 

The examiner should also offer an opinion as to whether each diagnosed bilateral foot disorder is caused or aggravated by the Veteran's diabetes mellitus. 

Headaches.  The examiner should indicate whether the Veteran currently has headaches.  Thereafter, he or she should provide an opinion as to whether it is as least as likely as not that his headaches are related to his military service, to include the in-service fall that resulted in the Veteran's right knee disability. 

The examiner should also offer an opinion as to whether the Veteran's headaches are caused or aggravated by his diabetes mellitus. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After a response regarding the verification of his stressors has been received, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  In this regard, the AOJ should specifically include documentation as to whether the Veteran's claimed stressors have been verified.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner should consult the claims file in order to determine whether the Veteran's claimed stressors have been verified by the AOJ.  If the stressors are incapable of independent verification, the examiner should also indicate whether the alleged stressors would satisfy the DSM-IV's criteria of a traumatic event.

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include the alleged stressors regarding two deaths of soldiers while he was stationed at Fort Bliss in 1974; a death of a fellow soldier in April 1979, while he was stationed in Germany; and, exposure to dead bodies while on burial detail.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the June 2013 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


